                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

HAROLD GARDNER,                         )
No. 09859-025,                          )
                                        )
Petitioner,                             )
                                        )
      vs.                               )      Case No. 18-cv-1025-DRH
                                        )
T. G. WERLICH,                          )
                                        )
Respondent.                             )

                          MEMORANDUM AND ORDER

HERNDON, District Judge:

      Petitioner Harold Gardner filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (Doc. 1), challenging the enhancement of his

sentence as a career offender under the United States Sentencing Guidelines

(USSG). He relies on Mathis v. United States, 136 S. Ct. 2243 (2016), and on

case law from the Eighth Circuit holding that the Missouri offense of second-

degree burglary no longer qualifies as a “violent felony” for sentence enhancement

purposes.     (Doc. 1, pp. 11-12; Doc. 11, pp. 3-6).   Now before the Court is

Respondent’s Motion to Dismiss. (Doc. 8). Gardner responded to the motion at

Doc. 11. His response is styled as “Petitioner’s Motion to Amend.”

                     Relevant Facts and Procedural History

      Gardner entered an open plea of guilty in United States v. Gardner, Case

No. 11-cr-30124-DRH (S.D Ill. 2011), to distribution of heroin in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(C).   (Doc. 24 in No. 11-cr-30124).    That offense


                                        1
carried a statutory maximum penalty of 30 years. This Court determined that

Gardner was a career offender, based on two prior convictions: an Illinois

burglary of a residence (which Gardner does not challenge herein as a predicate

offense), and the Missouri second-degree burglary. Under USSG § 4B1.1(b), this

Court found that Gardner’s total offense level was 31, and his criminal history

category was VI, yielding an advisory guideline range of 188-235 months in

prison. On November 1, 2013, this Court sentenced Gardner to 188 months.

(Doc. 54 in criminal case).

      Gardner did not file a direct appeal. On September 21, 2015, he brought a

motion attacking his sentence under 28 U.S.C. § 2255, arguing that he should not

be considered a career offender in light of Johnson v. United States, 135 S. Ct.

2551 (2015). Gardner v. United States, Case No. 15-cv-1037-DRH (S.D. Ill.). On

January 29, 2018, that motion was denied pursuant to Beckles v. United States,

137 S. Ct. 886 (2017) (advisory sentencing guidelines are not subject to vagueness

challenges under the Due Process Clause, thus Johnson’s reasoning does not

extend to USSG § 4B1.2’s residual clause). (Doc. 14 in Case No. 15-cv-1037).

                              Grounds for Habeas Relief

      Citing Mathis v. United States, 136 S. Ct. 2243 (2016), Gardner asserts

that second-degree Missouri burglary does not qualify as a predicate “violent

felony,” under the retroactive application of Mathis.      He points to several

decisions from the Eastern District of Missouri, including Holman v. United

States, No. 16-cv-838-CDP, 2017 WL 2438821, at *2 (E.D. Mo. June 6, 2017),



                                          2
which observed that the Missouri statute for second-degree burglary is broader

than “generic burglary.” (Doc. 1, pp. 10-12). He fleshes out this argument in his

response to the motion to dismiss, asserting that the Missouri statute is

indivisible, and that the claim he raises was foreclosed to him prior to Mathis.

(Doc. 11, pp. 3-6). He states that without the career-offender enhancement, his

guideline sentence would have been only 51-63 months. (Doc. 11, p. 6).

      Gardner urges that the enhancement of his sentence was a “grave

miscarriage of justice.” (Doc. 1, p. 12).

                                 Motion to Dismiss

      Respondent argues that under Hawkins v. United States, 706 F.3d 820

(7th Cir. 2013), supplemented on denial of rehearing, 724 F.3d 915 (7th Cir.

2013), Gardner cannot seek relief in this action under § 2241.

                           Applicable Legal Standards

      Generally, petitions for writ of habeas corpus under 28 U.S.C. § 2241 may

not be used to raise claims of legal error in conviction or sentencing, but are

limited to challenges regarding the execution of a sentence. See Valona v. United

States, 138 F.3d 693, 694 (7th Cir. 1998).

      Aside from the direct appeal process, a prisoner who has been convicted in

federal court is generally limited to challenging his conviction and sentence by

bringing a motion pursuant to 28 U.S.C. § 2255 in the court which sentenced

him. A § 2255 motion is ordinarily the “exclusive means for a federal prisoner to

attack his conviction.” Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). And,



                                            3
a prisoner is generally limited to only one challenge of his conviction and sentence

under § 2255. A prisoner may not file a “second or successive” § 2255 motion

unless a panel of the appropriate court of appeals certifies that such motion

contains either 1) newly discovered evidence “sufficient to establish by clear and

convincing evidence that no reasonable factfinder would have found the movant

guilty of the offense,” or 2) “a new rule of constitutional law, made retroactive to

cases on collateral review by the Supreme Court, that was previously unavailable.”

28 U.S.C. § 2255(h).

      However, it is possible, under very limited circumstances, for a prisoner to

challenge his federal conviction or sentence under § 2241. 28 U.S.C. § 2255(e)

contains a “savings clause” which authorizes a federal prisoner to file a § 2241

petition where the remedy under § 2255 is “inadequate or ineffective to test the

legality of his detention.” 28 U.S.C. § 2255(e). See United States v. Prevatte,

300 F.3d 792, 798-99 (7th Cir.2002). The Seventh Circuit construed the savings

clause in In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998): “A procedure for

postconviction relief can be fairly termed inadequate when it is so configured as to

deny a convicted defendant any opportunity for judicial rectification of so

fundamental a defect in his conviction as having been imprisoned for a

nonexistent offense.”

      The Seventh Circuit has explained that, in order to fit within the savings

clause following Davenport, a petitioner must meet three conditions. First, he

must show that he relies on a new statutory interpretation case rather than a



                                         4
constitutional case. Secondly, he must show that he relies on a decision that he

could not have invoked in his first § 2255 motion and that case must apply

retroactively. Lastly, he must demonstrate that there has been a “fundamental

defect” in his conviction or sentence that is grave enough to be deemed a

miscarriage of justice. Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013).

See also Brown v. Rios, 696 F3d 638, 640 (7th Cir. 2012).

                                        Analysis

      A case cited by Gardner in his response, United States v. Naylor, 887 F.3d

397, 406-07 (8th Cir. 2018), recently concluded that the Missouri second-degree

burglary statute set forth different means of committing the offense (by burgling a

building or an “inhabitable structure,” which was defined to include vehicles),

rather than distinct elements. 1 In a direct appeal from Naylor’s sentence imposed

pursuant to the Armed Career Criminal Act (“ACCA”), the Eighth Circuit vacated

the sentence and remanded for resentencing because Naylor’s predicate second-

degree burglary convictions were broader than “generic burglary” and did not

qualify as “violent felonies” under the ACCA. The merits of Gardner’s argument

that this rationale should apply in his postconviction challenge to his sentence

(which was not imposed pursuant to the ACCA) are questionable.




1
  Mathis explains that when a statute sets forth different “means” of committing the crime,
it is indivisible and courts must apply the “categorical approach” to compare the statute
in question with the federal crime. Mathis v. United States, 136 S. Ct. 2243, 2248-49;
2257-58 (2016). If the state burglary statute associated with a defendant’s prior
conviction encompasses conduct that is broader than “generic burglary,” then the state
burglary conviction cannot be used as a predicate offense for an enhanced sentence under
the Armed Career Criminal Act.

                                            5
      However, the Court need not decide the merits of this argument because, as

Respondent points out, Gardner cannot bring this Mathis claim in a § 2241

petition.

      There are some errors that can be raised on direct appeal but not in a

collateral attack such as a § 2255 motion or a § 2241 petition. In the Seventh

Circuit, a claim that a defendant was erroneously treated as a career offender

under the advisory Sentencing Guidelines is one such claim. Hawkins v. United

States, 706 F.3d 820 (7th Cir. 2013), supplemented on denial of rehearing, 724

F.3d 915 (7th Cir. 2013). See also United States v. Coleman, 763 F.3d 706,

708–09 (7th Cir. 2014) (“[W]e held in Hawkins that the error in calculating the

Guidelines range did not constitute a miscarriage of justice for § 2255 purposes

given the advisory nature of the Guidelines and the district court's determination

that the sentence was appropriate and that it did not exceed the statutory

maximum.”)

      The Sentencing Guidelines have been advisory and not mandatory ever

since the Supreme Court decided United States v. Booker, 125 S. Ct. 738 (2005).

Perry v. United States, 877 F.3d 751, 754 (7th Cir. 2017).           Gardner was

sentenced in 2013, long after Booker was decided. He received a sentence that

was within the statutory range, well under the 30-year maximum.

      Gardner argues strenuously that he could not have brought his claim under

§ 2255 because the argument he raises was foreclosed to him in the Eighth

Circuit until after Mathis. (Doc. 11, pp. 5-6). Even if this premise is accepted to



                                        6
meet the second of the Davenport criteria, Hawkins dictates that an erroneous

application of the advisory Guidelines does not amount to a “miscarriage of

justice,” so long as the sentence is within the applicable statutory limit. Gardner’s

Petition does not, therefore, meet the criteria to bring his claim within the savings

clause of § 2255(e). He does not articulate any convincing reason why the rule set

forth in Hawkins should not apply to him.

      In short, there is no meaningful way to distinguish Hawkins from this case.

The issue in Hawkins was the same as the issue raised by Gardner here: the use

of a prior conviction that would allegedly no longer qualify as a predicate

conviction for the career offender guideline enhancement under current law. In

its supplemental opinion on denial of rehearing in Hawkins, the Court succinctly

summarized its holding: “an error in calculating a defendant's guidelines

sentencing range does not justify postconviction relief unless the defendant had,

as in Narvaez v. United States, 674 F.3d 621 (7th Cir. 2011), been sentenced in

the pre-Booker era, when the guidelines were mandatory rather than merely

advisory.” Hawkins, 724 F.3d at 916. Under the binding precedent of Hawkins,

the Petition must be dismissed.

                                    Disposition

      For the foregoing reasons, Respondent’s Motion to Dismiss (Doc. 8) is

GRANTED.

      Gardner’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241

(Doc. 1) is DENIED. This action is DISMISSED WITH PREJUDICE.



                                         7
      The Clerk of Court shall enter judgment in favor of Respondent.

      If Petitioner wishes to appeal the dismissal of this action, his notice of

appeal must be filed with this Court within 60 days of the entry of judgment. FED.

R. APP. P. 4(a)(1(A). A motion for leave to appeal in forma pauperis (“IFP”) must

set forth the issues Petitioner plans to present on appeal. See FED. R. APP. P.

24(a)(1)(C). If Petitioner does choose to appeal and is allowed to proceed IFP, he

will be liable for a portion of the $505.00 appellate filing fee (the amount to be

determined based on his prison trust fund account records for the past six

months) irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28

U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008);

Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133

F.3d 464, 467 (7th Cir. 1998). A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28)

days after the entry of the judgment, and this 28-day deadline cannot be extended.

Other motions, including a Rule 60 motion for relief from a final judgment, do not

toll the deadline for an appeal.

      It is not necessary for Petitioner to obtain a certificate of appealability from

this disposition of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th

Cir. 2000).                                                 Judge Herndon
      IT IS SO ORDERED.                                     2018.10.16
                                                            16:07:29 -05'00'
                                                    United States District Judge

                                          8
